 1   WRIGHT, FINLAY & ZAK, LLP
     Lindsay D. Robbins, Esq.
 2   Nevada Bar No. 13474
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 5   Attorney for Plaintiff, HSBC Bank USA, N.A., As Trustee For The Registered Holders Of
 6   Nomura Home Equity Loan, Inc., Asset-Backed Certificates, Series 2006-HE2

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
 9   HSBC BANK USA, N.A., AS TRUSTEE FOR             Case No.: 3:19-cv-00265-MMD-WGC
     THE REGISTERED HOLDERS OF
10   NOMURA HOME EQUITY LOAN, INC.,                  ORDER GRANTING
     ASSET-BACKED CERTIFICATES, SERIES               NOTICE OF DISASSOCIATION
11   2006-HE2,                                       AND WITHDRAWAL OF COUNSEL
12
                         Plaintiff,
13          vs.
14   FIDELITY NATIONAL TITLE INSURANCE
     COMPANY and LAWYERS TITLE
15
     INSURANCE CORPORATION,
16
                         Defendants.
17
18         Plaintiff, HSBC Bank USA, N.A., As Trustee For The Registered Holders Of Nomura
19
     Home Equity Loan, Inc., Asset-Backed Certificates, Series 2006-HE2 (hereinafter referred to as
20
     “HSBC Bank”), by and through its attorney of record of the law firm of Wright, Finlay & Zak,
21
     LLP, hereby gives notice that Matthew S. Carter, Esq. is no longer an attorney associated with
22
23   ///

24
     ///
25
26
     ///
27
28   ///




                                              Page 1 of 2
     Wright, Finlay & Zak, LLP. Wright Finlay & Zak, LLP will continue to represent HSBC Bank
 1
 2   and requests that Lindsay D. Robbins, Esq. receive all future notices.

 3          DATED this 29th day of January, 2020.
 4                                                      WRIGHT, FINLAY & ZAK, LLP
 5
                                                        /s/ Lindsay D. Robbins, Esq.
 6                                                      Lindsay D. Robbins, Esq.
                                                        Nevada Bar No. 13474
 7
                                                        7785 W. Sahara Ave., Suite 200
 8                                                      Las Vegas, NV 89117
                                                        Attorney for Plaintiff, HSBC Bank USA, N.A.,
 9                                                      As Trustee For The Registered Holders Of
                                                        Nomura Home Equity Loan, Inc., Asset-
10
                                                        Backed Certificates, Series 2006-HE2
11
12
13                                         ORDER

14          IT IS SO ORDERED.

15          DATED: January 30, 2020.
16
17                                                _________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28




                                                Page 2 of 2
